oO Oo NN DO OH FB W DY =

NM BR BR NR PRP PR wD mw oS me hull ee tsi
a ££ 6 Sb = 90D © DB N DOD a HR WD HB S&S O

 

Case 2:18-cv-01074-RSL Document 23-1 Filed 09/11/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CINDIE LOU ZWEEGMAN
Plaintiff, Case No. 2:18-cv-1074-RSL-DWC
VS.
ANDREW SAUL, ORDER FOR EAJA ATTORNEY FEES,
Commissioner of Social Security, COSTS AND EXPENSES
Defendant.

 

 

Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28
U.S.C, § 2412, and Plaintiff's EAJA petition, it is hereby ordered that EAJA attorney’s fees of
$5,105.38 shall be awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S. 2521 (2010). This
award is based on 3.41 hours of attorney work in 2018 at a rate of $201.60 per hour, and 21.63
hours of work in 2019 at a rate of $204.25 per hour. No expenses or costs are awarded.

Any check for EAJA fees shall be mailed to Plaintiff's attorney, DEBRA J. VENHAUS,

at the following address: P.O. Box 12488, Mill Creek, WA 98082.

DATED this 12 ey of aphal 2019
Hl S Cab

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

 

ORDER FOR EAJA FEES, COSTS AND EXPENSES
2:18-cv-1074-RSL-DWC - 1

 
